FREEDMAN, P. J.
Judgment was given for the plaintiff in this action on the ground answer no answer was, in substance, as follows: “The defendant has no knowledge or information sufficient to form a belief as to any of the allegations in said complaint, and therefore denies the same.” Section 150 of the new Municipal Court act (Laws 1902, p. 1538) provides the form in which an answer may now be set up in a Municipal Court, and is exactly similar to section 500 of the Code of Civil Procedure. The *503form used.by the appellant herein has been held to be a denial, even without the words, “and therefore denies the same.” Meehan v. Harlem Savings Bank, 5 Hun, 439; Grocers’ Bank v. O’Rorke, 6 Hun, 18; Flood v. Reynolds, 13 How. Prac. 112.
. Judgment reversed. New trial ordered, with costs to the appellant to abide the event. All concur.